DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Invention I (semiconductor device), reflected in claims 1-12 in the reply filed on 12/16/2021 is acknowledged. Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number DE 102019133030, filed on 12/04/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 11/30/2020 appears to be acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 20180308839 A1).

Regarding independent claim 1, Takahashi teaches “A semiconductor device (fig. 1-6; ¶¶ 0069-0123), comprising: 
an IGBT (insulated gate bipolar transistor) in an IGBT portion (¶ 0088-0089) of a semiconductor body (SB, fig. 4); and 
a diode (fig. 4; ¶ 0088) in a diode portion of the semiconductor body, wherein the diode comprises:
an anode region (AFR) of a first conductivity type (P) and confined by diode trenches (ETR) along a first lateral direction, each of the diode trenches (ETR) including a diode trench electrode (EBE) and a diode trench dielectric (EI);
a first contact groove (CH2) extending into the anode region (AFR) along a vertical direction from a first surface of the semiconductor body (FS);
an anode contact region (CR) of the first conductivity type (P) adjoining a bottom side of the first contact groove (CH2); and


Regarding claim 2, Takahashi further teaches, “The semiconductor device of claim 1, wherein the IGBT comprises a collector region (CO) of the first conductivity type (P) adjoining the second surface (SS), and wherein the semiconductor device further comprises a collector electrode (CE) directly electrically connected to the cathode contact region (CA) in the diode portion and to the collector region (CO) in the IGBT portion via the second surface (SS), (fig. 4)”.

Regarding claim 6, Takahashi further teaches, “The semiconductor device of claim 1, wherein the IGBT (fig. 4) comprises:
a gate trench (GTR) including a gate electrode (GE) and a gate dielectric (GI);
a source region (EM) of the second conductivity type (N) adjoining the gate trench (GTR);
a body region (BO) of the first conductivity type (P) adjoining the gate trench (GTR);
an emitter electrode (EE) electrically connected to the body region (BO) and to the source region (EM) via the first surface of the semiconductor body (SB); and
a drift region (DRI) of the second conductivity type (N) between the body region (BO) and the second surface of the semiconductor body (SS)”.

Regarding claim 7, Takahashi further teaches, “The semiconductor device of claim 6, further comprising a second contact groove (CH1) extending into the body region (BO) along the vertical direction from the first surface (FS) (fig. 4)”.

Regarding claim 8, Takahashi further teaches, “The semiconductor device of claim 7, further comprising a body contact region (BC) of the first conductivity type (P) adjoining 

Regarding claim 9, Takahashi further teaches, “The semiconductor device of claim 7, wherein a width of the second contact groove (CH1) at the first surface is equal to a width of the first contact groove (CH2) at the first surface, and wherein a depth of the second contact groove is equal to a depth of the first contact groove” (fig. 4).

Regarding claim 10, Takahashi further teaches, “The semiconductor device of claim 1, wherein the IGBT includes an array of IGBT transistor cells, and wherein the diode is arranged outside the array of IGBT transistor cells” (fig. 4).

Regarding claim 12, Takahashi further teaches, “The semiconductor device of claim 1, wherein the diode trench electrode (EBE) is electrically connected to an emitter electrode of the IGBT” (¶ 0079).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi.
Regarding claim 5, “The semiconductor device of claim 1, wherein a doping concentration profile of the anode contact region is a diffusion broadened profile of dopants introduced into the semiconductor body through a bottom side of the first contact groove by ion implantation, and wherein a sidewall spacer or liner is arranged at sidewalls of the first contact groove at the time of the ion implantation”, Takahashi further teach the anode contact region (CR) has P+ dopants. The limitations “introduced into the semiconductor body through a bottom side of the first contact groove by ion implantation”, “a sidewall spacer or liner is arranged at sidewalls of the first contact groove at the time of the ion implantation” are directed towards the process of making an anode contact region. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. Applicant’s drawings do not show sidewall spacer or liner in the anode contact region of the finished product. Applicant elected product invention, not the process of making the product.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 11 as above, and further in view of Niwa (US 20190181136 A1).

Regarding claim 11, Takahashi teaches all the limitations described in claim 1.
But Takahashi is silent upon the provision of wherein a lateral extent of the diode is larger than a thickness of the semiconductor body.
However, Niwa teaches a similar device wherein a lateral extent of the diode (40) is larger than a thickness of the semiconductor body (fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Takahashi and Niwa to make diode according to the teachings of refB et al. with a motivation of reducing load on a semiconductor substrate in a vicinity of a boundary between a diode region and an IGBT region. See Takahashi, ¶ 0003. 

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 3, the prior arts teach do not teach the feature, wherein the anode contact region has a first doping concentration at a first position below a center of a bottom side of the first contact groove, wherein the doping concentration of the anode contact region decreases by at least a factor of ten over a lateral distance starting from the first position to a second position along the first lateral direction, and wherein the lateral distance is smaller than half of a width of the first contact groove along the first lateral direction at the first surface.
Claim 4 is also objected as it depends on objected claim 3.
Examiner’s Note
The prior arts cited in PTO-892 but not used in the current rejection are related to the claimed novelty 
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817